Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 22, 2019

                                       No. 04-19-00253-CV

           JUAN VELA, INDIVIDUALLY AND D/B/A STAR MOULDING CO.,
                                 Appellant

                                                  v.

                             HOLLAND SOUTHWEST INT. INC.,
                                       Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-17-214
                       The Honorable Baldemar Garza, Judge Presiding


                                          ORDER
        On May 20, 2019, the trial court clerk filed a notification of late record stating the clerk’s
record has not been filed because appellant has failed to pay or make arrangements to pay the
clerk’s fee for preparing the record and that appellant is not entitled to appeal without paying the
fee. It is therefore ORDERED that appellant provide written proof to this court within ten (10)
days of the date of this order that either (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s
fee. If appellant fails to respond within the time provided, this appeal will be dismissed for want
of prosecution. See TEX. R. APP. P. 37.3(b).



                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2019.


                                                       ___________________________________
                                                       Keith E. Hottle,
                                                       Clerk of Court